Title: James Madison to William Allen, 19 March 1829
From: Madison, James
To: Allen, William


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Mar. 19. 29
                            
                        
                        
                            
                        I have recd. your favor of and am much obliged by your offer to meet my draft without selling flour for the
                            occasion. Hoping that the present very depressed price may not last, I accept your kind proposition on condition
                            that you sell the moment the delay becomes inconvenient or a speedy change, of the market for the better, improbable. I was
                            not without hope that I might be able to remit you the amount of the draft before it wd. be presented, and have still a
                            prospect of receiving a payment, very shortly but not perhaps  time for that purpose
                        
                            
                                
                            
                        
                    